      Case: 1:19-cv-07570 Document #: 60 Filed: 12/23/20 Page 1 of 4 PageID #:860



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 CHICAGO TRANSIT AUTHORITY RETIREE
 HEALTH CARE TRUST and THE BOARD OF
 TRUSTEES FOR THE CHICAGO RETIREE
 HEALTH CARE TRUST,


                         Plaintiffs,                           Case No. 19-cv-07570
 v.
                                                               Honorable Mary M. Rowland
 DILWORTH PAXSON LLP and TIMOTHY
 ANDERSON,


                         Defendants.



      DEFENDANTS DILWORTH PAXSON LLP’S AND TIMOTHY B. ANDERSON’S
             RULE 12(B)(6) MOTION TO DISMISS THE COMPLAINT


        Defendants Dilworth Paxson LLP and Timothy B. Anderson (collectively, “Dilworth”),

respectfully submit that the Complaint should be dismissed, with prejudice, on the basis of this

Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Motion”) and the

Memorandum of Law in Support filed concurrently herewith.

        This suit arises out of a criminal misappropriation by convicted felons (whom Plaintiffs

never sued) of funds Plaintiffs invested in bonds issued by a sovereign tribal entity associated with

the Oglala Sioux Tribe. Plaintiffs not only did not sue those convicted of misappropriating their

funds and defrauding them, but they also did not sue their investment advisor who convinced them

to make the investment. Instead, Plaintiffs have sued Dilworth, the lawyers who handled the

routine aspects of the bond transaction, with wholly implausible – and solely conclusory –

allegations, devoid of facts, such as the farfetched notion that highly-regarded lawyers such as

Dilworth entered into an agreement with the convicted felons for those felons to steal Plaintiffs’
    Case: 1:19-cv-07570 Document #: 60 Filed: 12/23/20 Page 2 of 4 PageID #:861




funds. Dilworth did not cause Plaintiffs’ alleged injury, and Plaintiffs have not – and cannot –

plausibly allege any of their claims under either Rule 12(b)(6) or the heightened pleading standard

of Rule 9(b), as explained more fully in the accompanying memorandum of law.

       In sum, Plaintiffs fail to state a claim for negligence because they have not alleged facts

demonstrating that Dilworth owed any duty to Plaintiffs, let alone breached any duty, or that the

alleged breach proximately caused Plaintiffs’ alleged losses. Instead, Plaintiffs’ allegations

demonstrate that the intervening criminal acts caused the injury. Plaintiffs’ aiding and abetting

claim fails because they have not plausibly alleged any facts that Dilworth was regularly aware of

having any role as part of the alleged breach by Plaintiffs’ investment advisor of their fiduciary

duty to Plaintiffs, or that Dilworth knowingly and substantially assisted the advisor’s breach.

Plaintiffs fail to state a claim for civil conspiracy to commit fraud because they have not plausibly

alleged any agreement by Dilworth or any act of fraud in furtherance of the conspiracy. Plaintiffs’

tortious interference with contract claim fails, including because Plaintiffs have not alleged

Dilworth induced any breach of contract by Plaintiffs’ investment advisor, let alone that Dilworth

intended to induce any breach.

       Plaintiffs’ allegations give rise only to the “obvious alternate explanation” that Dilworth

acted lawfully in its role as bond counsel in the routine matters of drafting letters and conveying

wire transfer information. Ashcroft v. Iqbal, 129 S.Ct. at 1951-52 (2009). Plaintiffs’ allegations

establish only that it was the acts of others that caused Plaintiffs’ injury, and they cannot allege

any facts that would set forth any plausible claim against Dilworth.

       WHEREFORE, for the reasons set forth herein and in its Memorandum of Law in Support

of its Motion to Dismiss, Dilworth respectfully requests that this Court dismiss Plaintiffs’ claims

against it with prejudice.




                                                 2
    Case: 1:19-cv-07570 Document #: 60 Filed: 12/23/20 Page 3 of 4 PageID #:862



Dated: December 23, 2020
                                                   Respectfully submitted,

                                                   /s/ Michael Dockterman

                                                   Michael Dockterman
                                                   (Illinois Bar No. 3121675)
                                                   Stacie R. Hartman
                                                   (Illinois Bar No. 6237265)
                                                   Steptoe & Johnson LLP
                                                   227 W. Monroe St., Suite 4700
                                                   Chicago, IL 60606
                                                   Phone: (312) 577-1300
                                                   mdockterman@steptoe.com
                                                   shartman@steptoe.com

                                                   Attorneys for Defendants Dilworth
                                                   Paxson LLP and Timothy Anderson




                                        3
    Case: 1:19-cv-07570 Document #: 60 Filed: 12/23/20 Page 4 of 4 PageID #:863



                               CERTIFICATE OF SERVICE

      I, Michael Dockterman, an attorney, hereby certify that on December 23, 2020, I caused a

true and correct copy of the foregoing DEFENDANTS DILWORTH PAXSON LLP’S AND

TIMOTHY B. ANDERSON’S RULE 12(B)(6) MOTION TO DISMISS THE COMPLAINT

to be electronically filed with the Clerk of Court using CM/ECF, which will serve all counsel of

record.



                                                           /s/ Michael Dockterman       .

                                                           Michael Dockterman
                                                           Steptoe & Johnson LLP




                                               4
